HYMAN LEVINE, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Levine v. CommissionerDocket No. 7435.United States Board of Tax Appeals8 B.T.A. 298; 1927 BTA LEXIS 2914; September 26, 1927, Promulgated *2914 Dan J. Chapin Esq., for the petitioner.  Brice Toole, Esq., for the respondent.  VAN FOSSAN This is a proceeding for the redetermination of deficiencies in income tax of $574.44 and $626.90 for the calendar years 1920 and 1921, respectively.  The alleged deficiencies arise from the inclusion in petitioner's income of salary earned by his wife.  FINDINGS OF FACT.  Petitioner and his wife were during the two years here involved domiciled and living together in Los Angeles, Calif., where petitioner was engaged in the cooperage business.  Beginning in 1909 or 1910 and at the beginning of each year thereafter including the taxable years, petitioner and his wife agreed orally that petitioner would pay his wife a stipulated sum each week as salary for her services in connection with his business, and that such salary should be her separate property to do with as she chose.  During 1920 and 1921 petitioner paid his wife regularly at the rate of $60 per week, which sum she placed in her own bank account.  Petitioner had no control over the funds so paid and never questioned his wife's right to use or spend the same.  Petitioner had charge of the outside work of*2915  the business while his wife did the buying and selling and all office work.  OPINION.  VAN FOSSAN: This case is controlled by our decision in . See also . Judgment will be entered on 15 days; notice, under Rule 50.Considered by MARQUETTE, MILLIKEN, and PHILLIPS.